Citation Nr: 0507327	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-30 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for fatigue, a skin 
rash, headaches, joint pain, muscle twitching, and a sleep 
disturbance, claimed as secondary to an undiagnosed illness.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

3.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to August 
1992. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 RO decision that denied 
entitlement to service connection for fatigue, a skin rash, 
headaches, joint pain, muscle twitching, and a sleep 
disturbance, secondary to an undiagnosed illness; PTSD; and 
degenerative disc disease of the lumbosacral spine.

At a January 2005 hearing, the veteran presented testimony 
before the undersigned Veterans Law Judge. 

The claims for service connection for PTSD and degenerative 
disc disease of the lumbosacral spine are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.


FINDING OF FACT

The veteran does not have an undiagnosed illness manifested 
by fatigue, a skin rash, headaches, joint pain, muscle 
twitching, and a sleep disturbance. 


CONCLUSION OF LAW

The criteria to establish service connection for fatigue, a 
skin rash, headaches, joint pain, muscle twitching, and a 
sleep disturbance, as manifestations of an undiagnosed 
illness are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records are not on file.  
Exhaustive attempts have been made to locate these records 
but were unsuccessful.

Available service personnel records establish that he served 
as a tank system mechanic and served in the Southwest Asia 
theater of operations.

VA outpatient treatment reports, dated in the 1990s, show 
that the veteran complained of headaches, joint pain, and 
dizziness.  

A November 1994 VA general medical examination for the 
Persian Gulf registry reflects that the veteran reported that 
he was in the Persian Gulf from September 1990 to April 1991.  
He said he was not sure whether he was exposed to depleted 
uranium or microwaves, or was involved in clearing a 
contaminated area.  He did state, however, he was in smoky 
areas and probably consumed food or drink that was 
contaminated by oil or smoke.  As for complaints, he said, he 
was in good health prior to service.  Following his return 
from the Persian Gulf, he said, he was tired all of the time 
despite getting enough sleep; and he said he developed 
generalized body aching confined primarily to the joints.     

In a December 1994 letter, the Albany, New York, VA Chief, 
Administrative Medicine, informed the veteran that, based on 
the November 1994 VA examination he did not have any medical 
problems that could be specifically related to military 
service in the Gulf.  

A December 1994 VA outpatient treatment report shows that the 
veteran complained of headaches and dizziness.  The 
assessment was chronic fatigue syndrome.

A January 1995 VA consultation report shows that the veteran 
reported having headaches and body aches since returning from 
the Persian Gulf. 

In September 1996, Tanyir A. Pasha, M.D., noted that he had 
treated the veteran for a lumbar sprain between September and 
October 1996.

In September 2000, the veteran was admitted to the hospital 
for severe low back pain.  Among the diagnoses was chronic 
headaches. 
  
A May 2001 Gulf War examination report shows that the veteran 
reported that since he returned from the Persian Gulf, he had 
chronic fatigue.  He also complained of headaches, joint 
aches, and problems sleeping.  Following an examination, the 
diagnoses included fatigue, sleep disturbance, joint pain, 
and muscle twitching secondary to depression.  It was also 
noted that there was no evidence of an undiagnosed illness, 
and that the veteran had eczematoid dermatitis. 

II.  Legal Analysis 
 
There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA are now 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified of the outcome of the June 2002 rating decision 
that denied his claim of service connection and of the 
reasons and bases for the denial of his claim.  The Board 
concludes that the discussions in the June 2002 rating 
decision, the September 2003 statement of the case, the 
December 2003 supplemental statement of the case (SSOC), and 
numerous letters over the years (including a December 2001 
VCAA letter) informed the veteran of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.  Specifically, the Board 
concludes that the RO decision, SOC, SSOC, and various 
letters informed him why the evidence on file was 
insufficient to grant service connection; what evidence the 
record revealed; what VA was doing to develop the claim; and 
what information and evidence was needed to substantiate his 
claim.  The December 2001 VCAA letter specifically informed 
him what he should do in support of the claim, where to send 
the evidence, and what he should do if he had questions or 
needed assistance.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA has met its duty to inform the veteran. 

Further, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made exhaustive efforts 
to develop the record.  Numerous efforts were made to obtain 
any outstanding service medical records.  Such efforts were 
unsuccessful, and judging from the exhaustive attempts, 
additional attempts would be futile.  It is noted that all of 
the veteran's private and VA medical records, relating to his 
claim for service connection for disorders due to an 
undiagnosed illness, are on file, including VA medical 
records.  The veteran has been afforded multiple VA 
examinations in conjunction with his claim which have 
established the nature and etiology of the veteran's problems 
not only through a comprehensive examination but also through 
an analysis of his medical history.  In sum, the record 
contains sufficient evidence to make a decision on the claim; 
an additional VA examination is not necessary.  VA has 
fulfilled its duty to assist.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran, and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Under these circumstances, the Board finds that appellate 
review, at this juncture, is appropriate.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
 
Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more before December 31, 
2006, following such service.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  Service connection may be granted when the evidence 
establishes: (1) that he is a Persian Gulf veteran; (2) who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in 38 C.F.R. § 3.317(b); (3) which became manifest 
either during active military, naval or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006; and (4) that such symptomatology by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.

The veteran's service medical records are not on file.  
Available service personnel records show that he served in 
Southwest Asia between August 1990 and March 1991.  He 
alleges that he was exposed to smoky areas and likely 
consumed contaminated food and drink while in the Persian 
Gulf.  His primary occupational specialty was tank system 
mechanic.

Post-service medical evidence shows that the veteran 
complained of joint pain, headaches, and sleep problems in 
the 1990s. 

The veteran underwent VA examinations in 1994 and 2001 in an 
attempt to resolve the nature and etiology of any undiagnosed 
illness.  Following the 1994 and 2001 examinations, it was 
specifically noted that he did not have an undiagnosed 
illness related to his Persian Gulf service.  Further, 
following the 2001 examination, it was concluded that 
fatigue, a sleep disturbance, joint pain, and muscle 
twitching were secondary to depression, a diagnosed 
disability.  Finally, the 2001 VA examination diagnosed 
eczematoid dermatitis which, again, is a diagnosed disorder. 

There is simply no competent evidence on file (to include 
multiple VA examinations performed in 1994 and 2001) that 
establishes that the veteran has a chronic disability 
manifested by fatigue, a skin rash, headaches, joint pain, 
muscle twitching, and a sleep disturbance that is 
etiologically linked to an undiagnosed illness.  

Although there are a few records that reflect a diagnosis of 
chronic fatigue syndrome, such lack the probative value of 
the 1994 and 2001 VA examination opinions.  The diminished 
probative value is based, in part, on the lack of a stated 
rationale for the opinion offered.  Conversely, the 1994 and 
2001 VA examination opinions were based on an interview and 
examination of the veteran.  In addition, the 2001 VA 
examination was conducted in conjunction with a claims file 
review.  

In sum, the preponderance of the evidence fails to establish 
a chronic disability due to an undiagnosed illness; as such, 
the claim must be denied under the presumptive provisions of 
38 U.S.C.A. § 1117. 

Alternatively, service connection on a direct basis is not 
warranted given the absence of competent evidence 
establishing that a disease or injury in service resulted in 
a chronic disability which is manifested by fatigue, a skin 
rash, headaches, joint pain, muscle twitching and a sleep 
disturbance.  Depression has been linked to some of the 
veteran's claimed symptoms; however, there is no established 
link between depression and service.  In addition, there is a 
diagnosis of chronic headaches on file; however, this 
disability, too, has not been linked to service.

The Board has considered the veteran's testimony and numerous 
statements.  On issues of medical fact, either diagnosis or 
causation, his opinion is not competent.  While he is 
competent to note certain symptoms, he is not competent to 
determine the etiology of a disability.  The competent 
medical evidence on file is afforded more probative value.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Drinks, 1 Vet. App. 49 (1990). 




ORDER

Entitlement to service connection for fatigue, a skin rash, 
headaches, joint pain, muscle twitching, and a sleep 
disturbance, claimed as secondary to an undiagnosed illness, 
is denied.


REMAND

PTSD

The veteran claims that he has PTSD as a result of his 
stressful combat experiences while serving in the Persian 
Gulf with Bravo Company, 3rd Battalion, 73rd Armor, 82nd 
Airborne Division.  His DD Form 214 reflects that his primary 
occupational specialty was that of a tank system mechanic.  
He was not awarded any decorations which are indicative of 
combat, however, the Board acknowledges that the Army in 
1991, did not award any badge to reflect combat service 
performed by a veteran holding the appellant's military 
occupational specialty.  

The RO has made numerous attempts to verify the veteran's 
stressors by contacting the National Personnel Records Center 
and the U.S. Armed Services Center for Unit Records Research 
(USASCRUR).  In its January 2003 response, USASCRUR 
essentially noted that they could not confirm the veteran's 
stressors.  It also suggested that the veteran contact the 
National Archives and Records Administration (NARA) in order 
to obtain company, battalion, brigade, or division level 
records.  The Board observes that in light of the veteran's 
allegations that his unit was exposed to combat, and that his 
unit worked along the "Highway of Death" where he witnessed 
numerous dead Iraqi soldiers, unit records would be highly 
probative in this case.  On remand, another attempt should be 
made to verify the veteran's stressors.  Following this 
action, the veteran should be afforded a VA examination in 
order to determine whether PTSD is based on a verified 
stressor.  In addition, outstanding and relevant records 
should be obtained pertaining to his psychiatric problems.

Back Disability

The veteran contends that he injured his back during service 
while lifting a generator.  He asserts that he was 
hospitalized for treatment at Womack Army Hospital at Fort 
Bragg, North Carolina.  Although exhaustive attempts have 
been made to locate the veteran's service medical records, 
there is no documentation in the claims file that Womack Army 
Hospital was directly contacted to determine if they might 
have the veteran's service medical records.   On remand, an 
attempt should be made to obtain any outstanding records. 

The veteran has suggested that the Defense and Accounting 
Service may assist in the documentation of a back injury 
during active duty.  Specifically, he asserts that pay 
records should reflect that his entitlement to "jump pay" 
was discontinued during service as his back disability 
prevented parachute jumps.  On remand, the Defense and 
Accounting Service should be contacted in an attempt to 
verify the aforementioned assertion.  

In May 2001, the veteran underwent a VA examination, during 
which he reported his in-service history of back problems.  
Following an examination, a chronic back disability was 
diagnosed.  An opinion regarding the etiology of the back 
disability was not provided.  On remand, clarification should 
be obtained as to whether it is at least as likely as not 
that the current back disability is related to an injury in 
service. 

Accordingly the case is REMANDED for the following action:

1.  The RO should make attempts to locate 
all outstanding medical records regarding 
the veteran's psychiatric and back 
problems from the Martinsburg VA Medical 
Center, the Vet Center in Martinsburg, 
Virginia, and Dr. H, an internist 
practicing in Berkeley Springs.  

2.  The RO should attempt to locate any 
outstanding records of the veteran, 
relating to a back injury in 1990 or 
1991, from Womack Army Hospital, Fort 
Bragg, North Carolina.
 
3.  The RO should contact the Defense and 
Accounting Service in an attempt to 
resolve whether the veteran's "jump 
pay" was discontinued during service, 
and if so, whether these records reflect 
the reason for its suspension.  

4.  The RO should contact the NARA in 
order to obtain pertinent records for 
Bravo Company, 3rd Battalion, 73rd Armor 
for the period from August 1990 to March 
1991 which may reflect combat service by 
the veteran, to include service along the 
"Highway of Death."  Following receipt 
of a response from the NARA, the RO 
should attempt to identify whether combat 
service, or any other inservice stressor, 
has been verified. 

5.  If an inservice stressor is 
independently verified, the veteran 
should be accorded a VA examination by a 
psychiatrist to determine the nature and 
etiology of any PTSD.  The veteran's 
claims folder is to be made available to 
the examiner for review prior to the 
examination.  All necessary tests should 
be conducted.  If PTSD is diagnosed, the 
examiner should specify whether it is at 
least as likely as not that combat 
service is responsible for such a 
disorder.  If a different psychiatric 
disorder is diagnosed, the examiner must 
opine whether it is at least as likely as 
not that the disorder is related to 
service.

6.  The RO should contact the examiner 
who performed the May 2001 VA Gulf War 
guidelines examination and request 
clarification as to whether it is at 
least as likely as not that the diagnosed 
back disability is related to a disease 
or injury in service.  If the examiner is 
unable/unavailable to provide 
clarification, the claims folder should 
be forwarded to another VA examiner to 
address the matter of the etiology of the 
back disability. 

7.  Thereafter, the RO is to prepare a 
new rating decision and readjudicate the 
veteran's claims on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to any claim 
remains adverse to the veteran, he and 
his representative should be furnished an 
SSOC and afforded a reasonable period of 
time within which to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


